       Case 2:19-cv-05230-DLR Document 28 Filed 02/20/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Roderik Cosio,                                       No. CV-19-05230-PHX-DLR
10                   Plaintiff,                           ORDER
11   v.
12   AFNI Incorporated, et al.,
13                   Defendants.
14
15
16          Before the Court is Defendant AFNI Inc.’s (“AFNI”) motion to dismiss for failure

17   to state a claim, which is fully briefed. (Docs. 13, 16, 27.) For the following reasons, the
18   Court will grant AFNI’s motion.

19   I. Background

20          Plaintiff owed $159.87 to CenturyLink. (Doc. 13-1.) On February 12, 2019, AFNI,
21   a debt collector contracted by CenturyLink to collect the debt, sent Plaintiff a collection
22   letter. (Id.) The letter states, in relevant part:

23                  DISCOUNT PAYMENT OFFER
24                  Save $63.95 and resolve your account
25                  We are making another attempt to contact you regarding your
                    overdue account. In an effort to resolve this matter we will
26                  accept $95.92, 60% of the current balance. Once you pay this
                    discounted amount, your account will be closed and marked
27                  settled in full with Afni, Inc. and CENTURYLINK.
28
     (Id.) On September 20, 2019, Plaintiff filed a class action complaint for violations of the
       Case 2:19-cv-05230-DLR Document 28 Filed 02/20/20 Page 2 of 4



 1   Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, asserting that the phrase
 2   “settled in full,” included in the letter is contradictory and materially misleading in
 3   violation of the FDCPA. (Doc. 1.) AFNI filed its motion to dismiss for failure to state a
 4   claim on January 6, 2020. The motion is now ripe.
 5   II. Legal Standard
 6          To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
 7   Procedure 12(b)(6), a complaint must contain factual allegations sufficient to “raise a right
 8   to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 9   (2007). The task when ruling on a motion to dismiss “is to evaluate whether the claims
10   alleged [plausibly] can be asserted as a matter of law.” See Adams v. Johnson, 355 F.3d
11   1179, 1183 (9th Cir. 2004); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When
12   analyzing the sufficiency of a complaint, the well-pled factual allegations are taken as true
13   and construed in the light most favorable to the plaintiff. Cousins v. Lockyer, 568 F.3d
14   1063, 1067 (9th Cir. 2009). However, legal conclusions couched as factual allegations are
15   not entitled to the assumption of truth, Iqbal, 556 U.S. at 680, and therefore are insufficient
16   to defeat a motion to dismiss for failure to state a claim, In re Cutera Sec. Litig., 610 F.3d
17   1103, 1108 (9th Cir. 2008).
18   III. Discussion
19          Congress enacted the FDCPA in 1977 to eliminate abusive debt collection practices
20   by debt collectors without competitively disadvantaging debt collectors who refrain from
21   such abusive practices. Wade v. Regional Credit Ass’n, 87 F.3d 1098, 1099 (9th Cir. 1996)
22   (citing 15 U.S.C. § 1692(e)). Pursuant to 15 U.S.C. § 1692e, “[a] debt collector may not
23   use any false, deceptive, or misleading representation or means in connection with the
24   collection of any debt.”
25          Plaintiff contends that AFNI’s use of the phrase “settled in full” within its collection
26   letter violates the FDCPA because it is deceptive and misleading,1 rendering Plaintiff
27
            Specifically, Plaintiff alleges that the term “settled in full” is internally inconsistent
            1
28   and materially misleading, because “settled means payment less than full” and “in full”
     means “paid in full.” (Doc. 1.)

                                                   -2-
       Case 2:19-cv-05230-DLR Document 28 Filed 02/20/20 Page 3 of 4



 1   confused whether payment of the settlement amount would satisfy his account in entirety.
 2                 Whether conduct violates § 1692e . . . requires an objective
                   analysis . . . whether the least sophisticated debtor would likely
 3                 be misled by a communication. In this circuit, a debt
                   collector’s liability under § 1692e of the FDCPA is an issue of
 4                 law. The least sophisticated debtor standard is lower than
                   simply examining whether particular language would deceive
 5                 or mislead a reasonable debtor. The standard is designed to
                   protect consumers of below average sophistication or
 6                 intelligence, or those who are uninformed or naive, particularly
                   when those individuals are targeted by debt collectors. At the
 7                 same time, the standard preserv[es] a quotient of
                   reasonableness and presum[es] a basic level of understanding
 8                 and willingness to read with care.
 9
     Gonzales v. Arrow Fin. Serv., LLC, 660 F.3d 1055, 1061-62 (9th Cir. 2011) (citations and
10
     internal quotations omitted). Looking to this standard, the letter sent by AFNI to Plaintiff
11
     likely would not mislead or deceive even the least sophisticated debtor, nor did the letter
12
     misstate the character, amount, or legal status of the debt.
13
            Plaintiff’s contrary argument performs an unintuitive operation, removing the
14
     phrase “settled in full” from the context of the complete letter, and further dividing the
15
     terms “settled” and “in full” in order to manufacture confusion. However, “[a] debt
16
     collection letter’s potential to mislead the least sophisticated consumer must be assessed
17
     based on the entirety of the letter and thus a court should not myopically focus on one
18
     aspect of the letter when other language in the letter dispels such potential.” Jones v.
19
     Synergetic Commc’n, Inc., No. CV-18-1860-BAS-RBB, 2018 WL 6062414, at *7 (S.D.
20
     Cal. Nov. 20, 2018). The Court therefore looks to the letter in its entirety.
21
            The letter itself is titled “DISCOUNTED PAYMENT OFFER,” making clear that
22
     full payment is not required to settle the account. (Doc. 13-1.) Furthermore, the body of
23
     the letter explains that AFNI would accept 60% of the current balance, $95.92, to resolve
24
     the balance. (Id.) Finally, the letter states, “[o]nce you pay this discounted amount, your
25
     account will be closed.” (Id.) A consumer with a basic level of understanding and a
26
     willingness to read with care would have understood the entirety of the letter to mean that,
27
     in exchange for a payment of $95.92, AFNI and Centurylink would resolve and close the
28
     account. Any other interpretation is unreasonable. Consequently, Plaintiff fails to state a

                                                 -3-
       Case 2:19-cv-05230-DLR Document 28 Filed 02/20/20 Page 4 of 4



 1   claim on which relief can be granted.
 2          IT IS ORDERED that AFNI’s motion to dismiss (Doc. 13) is GRANTED. The
 3   Clerk is directed to terminate this case.
 4          Dated this 20th day of February, 2020.
 5
 6
 7
 8
                                                  Douglas L. Rayes
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
